   Case 18-00636-SMT   Doc 44    Filed 01/09/19 Entered 01/09/19 13:01:11   Desc Main
                                Document Page 1 of 10
The document below is hereby signed.

Signed: January 8, 2019




                                 ___________________________
                                 S. Martin Teel, Jr.
                                 United States Bankruptcy Judge
                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

    In re                                )
                                         )
    ANGELO EARL HORTON,                  )     Case No. 18-00636
                                         )     (Chapter 13)
                       Debtor.           )     For Publication in West’s
                                         )     Bankruptcy Reporter

    MEMORANDUM DECISION RE MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         Wilmington Savings Fund Society, FSB (“Wilmington Savings”)

    has filed a motion for relief from the automatic stay to permit

    it to pursue a foreclosure action in state court against the

    debtor’s real property, alleging that it is a secured creditor by

    virtue of a note secured by a deed of trust against the property.

    The debtor filed an opposition to the motion, contending: (1)

    that Wilmington Savings lacks standing to pursue the motion

    (having not specifically pled that it is the holder of the note),

    has failed to establish that it has an interest in the property,

    is not the real party in interest, and has engaged in a wrongful

    foreclosure; (2) that the debtor owes nothing on the note; and

    (3) that he has substantial equity in the property.              The debtor

    did not appear at the hearing on the motion.            I determined at the
Case 18-00636-SMT   Doc 44    Filed 01/09/19 Entered 01/09/19 13:01:11    Desc Main
                             Document Page 2 of 10


hearing of December 20, 2018, on the motion that cause exists to

lift the automatic stay, even though Wilmington Savings had not

presented evidence establishing that it is the owner or holder of

the note at issue.     Herein I elaborate on that ruling.                For

reasons similar to those set forth in In re Yelverton, 493 B.R.

290 (Bankr. D.D.C. 2013), cause exists to lift the stay without

requiring Wilmington Savings to adduce evidence that it is the

owner or holder of the note at issue.

                                        I

      “The primary purposes of the automatic stay provisions are

to effectively stop all creditor collection efforts, stop all

harassment of a debtor seeking relief, and to maintain the status

quo between the debtor and [his] creditors, thereby affording the

parties and the Court an opportunity to appropriately resolve

competing economic interests in an orderly and effective way.”

Taylor v. Slick, 178 F.3d 698, 702 (3d Cir. 1999), quoting, with

emphasis added, Zeoli v. RIHT Mortgage Corp., 148 B.R. 698, 700

(D.N.H. 1993).      The automatic stay freezes things until the court

can decide whether cause exists to lift the stay, or, put another

way, can decide whether there is some purpose under the

Bankruptcy Code that will be served by keeping the stay in place.

      Cause for lifting the automatic stay of 11 U.S.C. § 362(a)

includes the lack of any purpose under the provisions of the

Bankruptcy Code to keep the automatic stay in place.               Unless such


                                        2
Case 18-00636-SMT   Doc 44    Filed 01/09/19 Entered 01/09/19 13:01:11    Desc Main
                             Document Page 3 of 10


a bankruptcy reason exists, the stay should be lifted.                   There is

no purpose to be served under the Bankruptcy Code by keeping the

automatic stay in place as to Wilmington Savings’ pursuing a

foreclosure action until the case comes to an end.               For the

moment, the automatic stay bars the pursuit of a foreclosure

action, but it is apparent that eventually this case will come to

an end with Wilmington Savings’ right to pursue a foreclosure

action unaffected by the bankruptcy case.            Accordingly, the court

ought not delay the automatic stay’s termination as to Wilmington

Savings’ pursuit of a foreclosure action.

       The rights of the trustee pursuant to the Bankruptcy Code do

not warrant keeping the automatic stay in place as to Wilmington

Savings’ pursuit of a foreclosure action.            The trustee, as the

representative of the estate, has not opposed the motion for

relief from the automatic stay, thus “signifying that granting

relief from the automatic stay will have no impact on the

trustee’s administration of the estate.”            Yelverton, 493 B.R. at

291.    Moreover,

       [a]lthough the property has not been formally abandoned
       from the estate, the trustee has not seen any reason to
       object to the bank’s pursuing a foreclosure sale that
       would divest the estate of title to the property. In
       other words, it is of no concern to the trustee’s
       administration of the estate whether the bank could
       adduce evidence to support its allegation that it has an
       interest in the property.

Id.    Eventually, with the trustee electing not to attempt to

administer the property, the property will cease to be property

                                        3
Case 18-00636-SMT    Doc 44    Filed 01/09/19 Entered 01/09/19 13:01:11    Desc Main
                              Document Page 4 of 10


of the estate, either by being abandoned (upon a formal

abandonment motion under 11 U.S.C. § 554(a) or, upon the eventual

closing of the case, via the operation of 11 U.S.C. § 554(c)) or

by ceasing to be property of the estate under 11 U.S.C.

§ 522(b)(1) because the property appears to be fully exemptible

from the estate based on D.C. Code § 15-501(a)(14).                Under 11

U.S.C. § 362(c)(1), the automatic stay of acts against property

of the estate terminates as to a property when it ceases to be

the property of the estate.

      Pending that eventuality, there are no rights of the debtor

under the Bankruptcy Code that warrant keeping the automatic stay

in place as to Wilmington Savings’ pursuing a foreclosure action.

The filing of a bankruptcy case only enhances a debtor’s

nonbankruptcy law entitlements with respect to property to the

extent that a specific Bankruptcy Code provision enhances those

entitlements.       Aside from the automatic stay itself, nothing in

the Bankruptcy Code enhances a chapter 7 debtor’s nonbankruptcy

law rights with respect to an entity’s pursuing a lien

enforcement action against the debtor’s real property.                    This is

not a case under Chapter 11 or Chapter 13 of the Bankruptcy Code1

wherein the debtor would have the right to pursue a plan under



      1
        The debtor commenced this case as a case under chapter 13
of the Bankruptcy Code, but then converted the case to chapter 7.
The debtor has not sought to reconvert this case to chapter 13 or
to convert the case to chapter 11.

                                         4
Case 18-00636-SMT   Doc 44    Filed 01/09/19 Entered 01/09/19 13:01:11    Desc Main
                             Document Page 5 of 10


which he would cure arrears on his mortgage over time.                   In such a

chapter 11 or chapter 13 case, that right could provide a purpose

to be served under the Bankruptcy Code warranting keeping the

automatic stay in place.        However, in this chapter 7 case, the

debtor has no right to alter the rights of creditors regarding

enforcing secured claims against his real property.

      Eventually the debtor will receive or be denied a discharge

or the case will be dismissed.          When that occurs, 11 U.S.C.

§ 362(c)(2) will terminate the automatic stay with respect to

acts against the debtor or the debtor’s property.              It is black

letter law that the lien at issue will eventually pass through

this chapter 7 case unaffected by the bankruptcy case.                   See Long

v. Bullard, 117 U.S. 617, 620–21 (1886).            Delaying the

termination of the automatic stay until those eventualities occur

would not advance any right conferred on the debtor by the

Bankruptcy Code.

      Although 11 U.S.C. § 105(a) authorizes a court to issue

orders necessary or appropriate to carry out the provisions of

the Bankruptcy Code, the debtor has not identified any such

Bankruptcy Code provision to be carried out by way of delaying

the pursuit of a foreclosure action against his real property.

                                       II

      Wilmington Savings’ motion established that it is a “party

in interest” with standing under 11 U.S.C. § 362(d) to pursue the


                                        5
Case 18-00636-SMT   Doc 44    Filed 01/09/19 Entered 01/09/19 13:01:11   Desc Main
                             Document Page 6 of 10


motion.   Although some cases like Roslyn Sav. Bank v. Comcoach

Corp. (In re Comcoach Corp.), 698 F.2d 571 (2d Cir. 1983), “have

unduly limited the availability of stay relief, the better

approach is to recognize that any party affected by the stay

should be entitled to move for relief.”            3 Collier on Bankruptcy

¶ 362.07[2] at 362-106 (16th ed. rev. June 2016) (footnotes

omitted).   Wilmington Savings asserts a right to foreclose

against the debtor’s real property, and the automatic stay

currently bars it from pursuing that asserted right.               Because the

automatic stay bars it from pursuing that asserted right, it is a

party in interest without the necessity of its proving that it

holds or owns the note at issue.

      The debtor disputes Wilmington Savings’ right under

nonbankruptcy law to foreclose.          Even if, as suggested by the

misguided discussion in Comcoach, only the debtor or a creditor

can be a “party in interest,” the disputed nature of Wilmington

Savings’ claim that it has right under nonbankruptcy law to

puruse a foreclosure action does not deprive Wilmington Savings

of “party in interest” status.          Under 11 U.S.C. § 101(5), the

term “claim” includes a right to payment or right to an equitable

remedy even if that right is disputed.            Wilmington Savings is the

holder of its claim of a right to foreclose, and thus a creditor

as defined in 11 U.S.C. § 101(10).           See In re Smith, 522 F. App’x

760, 765-66 (11th Cir. 2013) (holding that an entity had


                                        6
Case 18-00636-SMT   Doc 44     Filed 01/09/19 Entered 01/09/19 13:01:11   Desc Main
                              Document Page 7 of 10


statutory standing because it alleged that it had a secured claim

to payment, such that it was a creditor, as defined by the

Bankruptcy Code).

      When a chapter 7 trustee has opposed a motion for relief

from the automatic stay to pursue a foreclosure action, a number

of decisions hold that the movant must provide satisfactory proof

of its status as the owner or holder of the note at issue.                   See,

e.g., In re Escobar, 457 B.R. 229, 239 (Bankr. E.D.N.Y. 2011).

See also Miller v. Deutsche Bank Nat'l Trust Co. (In re Miller),

666 F.3d 1255 (10th Cir. 2012) (ruling similarly in a chapter 13

case in which the debtor objected to the motion for relief from

the automatic stay).         Although such decisions usually

characterize that requirement as a predicate to the creditor’s

establishing its standing to pursue its motion, the requirement

is more appropriately justified on the following basis.                   If the

creditor does not own or hold the note so as to be entitled in a

state foreclosure action to have standing to pursue the action,

then a trustee (or, in a reorganization chapter, a debtor)

attempting to deal with the property under provisions of the

Bankruptcy Code ought not be put to the expense of defending

against a state foreclosure action that the movant has no right

to pursue under nonbankruptcy law.            Here, however, the

foreclosure will have no impact on the administration of the

estate because the chapter 7 trustee does not seek to administer


                                         7
Case 18-00636-SMT   Doc 44    Filed 01/09/19 Entered 01/09/19 13:01:11   Desc Main
                             Document Page 8 of 10


the asset, and the debtor cannot point to a purpose under the

Bankruptcy Code to be advanced by keeping the automatic stay in

place.   Requiring proof that Wilmington Savings is the holder or

owner of the note at issue ought not be required.

                                     III

      Based on its motion’s allegations, asserting a financial

interest in the property, Wilmington Savings also has

constitutional standing.        See Smith, 522 F. App’x at 765 (citing

In re James Wilson Assocs., 965 F.2d 160, 168 (7th Cir. 1992)).

                                       IV

      The debtor contends that Rule 17 of the Federal Rules of

Civil Procedure requires that Wilmington Savings be the real

party in interest.     It obviously is the real party in interest

with respect to the pursuit of the motion because it is

Wilmington Savings, not any other creditor, that seeks relief

from the automatic stay.        Whether it will be the real party in

interest with respect to the pursuit of the foreclosure action is

an entirely different question to be addressed in the state

court.   If some other entity is the actual holder of the note at

issue, then Wilmington Savings may not be the real party in

interest entitled to pursue the foreclosure action.               The debtor

could then raise a defense in the foreclosure action that

Wilmington Savings is not the real party in interest entitled to

pursue that action.     It is premature and inappropriate to address


                                        8
Case 18-00636-SMT   Doc 44    Filed 01/09/19 Entered 01/09/19 13:01:11   Desc Main
                             Document Page 9 of 10


that issue in addressing a motion for relief from the automatic

stay when there is no bankruptcy reason to address the issue.

The debtor is not a trustee (or a chapter 11 debtor in possession

exercising the powers of a trustee) or a chapter 13 debtor who

has a bankruptcy reason, by virtue of rights under the Bankruptcy

Code, for defending against a motion to lift the stay to permit

pursuit of a foreclosure action.            For example, a chapter 13

debtor, who is attempting to cure mortgage arrears under a

chapter 13 plan, may oppose such a motion by pointing to the need

not to be subjected to the expense of defending against a

foreclosure action in which the movant will not be the real party

in interest entitled to enforce the mortgage or deed of trust at

issue.   The debtor here cannot point to such a need: he is not in

a reorganization chapter in which he is entitled to propose a

plan to cure prepetition mortgage arrears.

                                        V

      The bankruptcy court, therefore, is not the appropriate

forum to resolve the evidentiary issues raised in the debtor’s

opposition.   As in Yelverton, 493 B.R. at 291:

      There is no bankruptcy reason why the property ought not
      be subjected to whatever claims any entity may assert
      against it. And there is no bankruptcy reason why this
      court should devote scarce judicial resources to
      addressing questions of evidence that will have no impact
      on the administration of the estate. In such a setting,
      the court should leave to a nonbankruptcy forum the issue
      of whether the bank has authority to proceed with a
      foreclosure sale.


                                        9
Case 18-00636-SMT                                 Doc 44             Filed 01/09/19 Entered 01/09/19 13:01:11   Desc Main
                                                                    Document Page 10 of 10


Other decisions take a different approach to chapter 7 cases in

which the trustee has elected not to defend against a motion for

relief from the automatic stay to pursue foreclosure and require

the creditor to provide proof that it is the holder or owner of

the note it seeks to enforce.                                                         See, e.g., In re Garcia, 584 B.R.

483 (Bankr. S.D.N.Y. 2018); In re Idicula, 484 B.R. 284 (Bankr.

S.D.N.Y. 2013).                                    I respectfully disagree with those decisions.

               A debtor may be aided by keeping the automatic stay in place

(for example, as in Garcia, by preventing a foreclosure sale so

that the debtor can pursue a loss mitigation application

regarding the mortgage).                                                         However, such aid ought not be extended

to the debtor unless doing so advances some right under the

Bankruptcy Code.                                      The debtor’s rights in the case are limited to

those that the Bankruptcy Code confers on the debtor, the only

apparent one of relevance here being the debtor’s potential

receipt of a discharge.                                                    A discharge will confer no right on the

debtor to prevent lien enforcement actions being brought against

his property.                                Accordingly, there is no right under the

Bankruptcy Code that justifies delaying the inevitable right of

Wilmington Savings to pursue its asserted right of foreclosure

unaffected by the bankruptcy case.

                                                                                               [Signed and dated above.]

Copies to: Debtor; e-recipients of orders.




R:\Common\TeelSM\Judge Temp Docs\Horton (Angelo Earl) Mem Decsn re MFRS_v6.wpd
                                                                                      10
